Exhibit 10.14 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and entered into this 7th day of April, 2009, by and among NATIONAL HOLDINGS CORPORATION, a Delaware corporation (the “Company”) and FUND.COM INC., a Delaware corporation, and/or its Affiliate (collectively, the “Investor”). Recitals A.The Company and the Investor are executing and delivering this Agreement and the exhibits hereto, in order to provide working capital to the Company and the Subsidiaries and to facilitate the expansion of the brokerage and investment banking business of the Company and its Subsidiaries, as contemplated by Section 7.5 of this Agreement; and B.The Investor wishes to purchase from the Company and the Company wishes to sell and issue to the Investor, upon the terms and conditions stated in this Agreement, the following securities of the Company (collectively, the “Securities”): (i)an aggregate of 5,000 shares of Series C Preferred Stock, at a purchase price of $1,000.00 per share, which is convertible (subject to adjustment) into 6,666,666 shares of the Company’s Common Stock, and which contains the rights, designations and privileges as are set forth in the Series C Certificate of Designations; (ii)the Class A Warrant; and (iii)the Class B Warrant; and C.Contemporaneous with the sale of the Series C Preferred Stock and the Warrants, (i) the parties hereto will execute and deliver the Registration Rights Agreement, and (ii) the Investor, the Company, Leonard J. Sokolow and Mark Goldwasser will execute and deliver the Voting Agreement. NOW, THEREFORE, in consideration of the mutual promises made herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.In addition to those terms defined above and elsewhere in this Agreement, for the purposes of this Agreement, the following terms shall have the meanings set forth below: “10% Convertible Note Holder(s)” shall mean St. Cloud Capital Partners II,
